 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                        DISTRICT OF NEVADA
 5

 6

 7   Steven Kinford,

 8                  Plaintiff,
                                                                  3:12-cv-00181-RCJ-WGC
 9          vs.
                                                                           ORDER
10   Social Security Administration,

11                  Defendant.

12

13          The Plaintiff filed Motion for Approval of Rehabilitation (ECF No. 35). In the motion, the

14   Plaintiff asks this Court to approve his pursuit of a college degree as a “rehabilitation program”

15   for the purposes of Social Security benefits under 42 U.S.C. § 402(x)(1). In order to receive these

16   benefits, the program must be approved by a “court of law.” The federal courts of appeals have

17   held that the phrase “court of law” does not allow for any federal district court to approve a

18   rehabilitation program, rather, they have narrowly defined the phrase to include only the

19   sentencing court. United States v. Osborne, 988 F.2d 47, 49 (7th Cir. 1993) (“‘[A] court of law’

20   must refer to the sentencing court.”); Peeler v. Heckler, 781 F.2d 649, 652 (8th Cir. 1986). This

21   Court agrees with the sound reasoning of these circuits.

22          The Plaintiff was convicted and sentenced by the state of Nevada; thus, the Plaintiff is in

23   the wrong forum and must seek approval from that court system. Accordingly, the Court denies

24   the Plaintiff’s motion for being in the wrong forum. The Court further notes that the Plaintiff’s



                                                   1 of 2
 1   likelihood of getting such approval from any court is dubious as the Plaintiff seeks payment to

 2   obtain a college degree as opposed to traditional notions of rehabilitation. See Borchelt v. Apfel,

 3   25 F. Supp. 2d 1017, 1021 (E.D. Mo. 1998) (holding that the rehabilitation program must

 4   ameliorate the underlying disability that entitles one to Social Security benefits).

 5                                             CONCLUSION

 6          IT IS HEREBY ORDERED that Plaintiff's Motion for Approval of Rehabilitation (ECF

 7   No. 35) is DENIED.

 8          IT IS SO ORDERED.

 9

10   Dated this 6th
                21stday of of
                      day  May  2019.
                              May, 2019.

11

12                                                 _____________________________________
                                                             ROBERT C. JONES
13                                                        United States District Judge

14

15

16

17

18

19

20

21

22

23

24



                                                    2 of 2
